Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.392 Page 1 of 24




  1
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                     SOUTHERN DISTRICT OF CALIFORNIA
 11
        ARTURO S. BIAG, in a                          Case No. 20-cv-307-BAS-DEB
 12     representative capacity only and on
        behalf of other members of the public         ORDER GRANTING
 13     similarly situated,                           PLAINTIFF’S MOTION TO
                                                      REMAND
 14                                   Plaintiff,
                                                      [ECF No. 8]
 15           v.
 16     KING GEORGE – J&J
        WORLDWIDE SERVICES LLC; and
 17     DOES 1-10,
 18                                 Defendant.
 19
 20         In February 2019, Plaintiff Arturo Biag filed a Complaint against Defendant
 21   King George – J&J Worldwide Services, LLC in California state court. (ECF No. 1-
 22   3 (“Compl.”).) The original Complaint alleged violations pursuant only to California
 23   Labor Code § 2698 et seq., more commonly known as the California Private Attorney
 24   General Act (“PAGA”). (Id.) On April 24, 2019, Plaintiff filed his First Amended
 25   Complaint, alleging similar violations under the same law. (ECF No. 1-5, First. Am.
 26   Compl. (“FAC”).)      On January 16, 2020, Plaintiff filed a Second Amended
 27   Complaint consisting of five claims that alleged class action violations under various
 28
                                                –1–
                                                                    Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.393 Page 2 of 24




  1   sections of the California Labor Code. (ECF No. 1-7, Second Am. Compl. (“SAC”).)
  2   The SAC also contains a sixth claim seeking penalties pursuant to PAGA. (Id.)
  3         Defendant removed the case to this Court on February 18, 2020 pursuant to 28
  4   U.S.C. §§ 1331, 1332(a)(1), and 1332(d)(2). (ECF No. 1, (“Removal”).) Plaintiff
  5   now moves for remand. (ECF No. 8, (“Mot.”).) Defendant filed an opposition to the
  6   Motion (ECF No. 14, (“Opp’n”)) to which Plaintiff replied.              (ECF No. 15,
  7   (“Reply”).) The Court finds this Motion suitable for determination on the papers
  8   submitted without oral argument. See Civ. L. R. 7.1(d)(1). For the reasons herein,
  9   the Court GRANTS the Motion to Remand.
 10   I.    PLAINTIFF’S FACTUAL ALLEGATIONS
 11         From December 2016 to May 2018, Plaintiff worked for Defendant in a
 12   nonexempt capacity. (SAC ¶¶ 16–17.) During this period, Plaintiff and all other
 13   class members were allegedly denied the benefits and protections of the California
 14   Labor Code and Industrial Welfare Commission Wage Orders.                   (Id. ¶ 17.)
 15   Specifically, Plaintiff alleges Defendant failed to: provide the class both meal and
 16   rest periods (id. ¶¶ 25–27); pay the class both regular and overtime wages (id. ¶¶
 17   32–33); provide the class with accurate and itemized wage statements (id. ¶ 38);
 18   reimburse all necessary business expenses of the class (id. ¶ 43); and provide the
 19   class with wages due (id. ¶ 48). Therefore, Plaintiff, on behalf of himself individually
 20   and the class, brings this action alleging violations of California Labor Code §§ 226.7
 21   and 512; 510, 1194, and 1197; 226; 2802; and 201–203, respectively. Additionally,
 22   as aforementioned, Plaintiff seeks penalties pursuant to PAGA in a representative
 23   capacity. (Id. ¶¶ 52–61.)
 24         Defendant removed this case pursuant to federal question jurisdiction (via the
 25   federal enclave doctrine) and diversity jurisdiction (via both individual diversity
 26   jurisdiction between Plaintiff and Defendant and class diversity jurisdiction pursuant
 27   to the Class Action Fairness Act (“CAFA”).)
 28
                                               –2–
                                                                      Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.394 Page 3 of 24




  1   II.    LEGAL STANDARD
  2          “Federal courts are courts of limited jurisdiction. They possess only that
  3   power authorized by Constitution or a statute, which is not to be expanded by judicial
  4   decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)
  5   (internal citations omitted). Accordingly, there is a strong presumption against
  6   removal jurisdiction that a defendant has the burden of overcoming. See Gaus v.
  7   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
  8          A plaintiff may challenge removal via a motion to remand, which must be
  9   made within thirty days of the filing of the notice of removal if the challenge concerns
 10   a procedural defect. 28 U.S.C. § 1447(c). The propriety of removal further turns on
 11   whether the case could have originally been filed in federal court. Chicago v. Int’l
 12   Coll. of Surgeons, 522 U.S. 156, 163 (1997). A court’s analysis focuses on the
 13   pleadings “as of the time the complaint is filed and removal is effected.” Strotek
 14   Corp. v. Air Transp. Ass’n of Am., 300 F.3d 1129, 1131 (9th Cir. 2002).
 15   III.   ANALYSIS
 16          Plaintiff argues first that Defendant’s removal under both diversity jurisdiction
 17   and federal question jurisdiction was procedurally untimely, second that Defendant
 18   has not established the amount in controversy for diversity jurisdiction even if
 19   untimeliness is overlooked, and third that there is not sufficient evidence to establish
 20   federal question jurisdiction even if timeliness is overlooked. Defendant in turn
 21   asserts that its removal of all claims was timely, that it has met the amount in
 22   controversy requirements for diversity jurisdiction, and that it has sufficiently
 23   established federal question jurisdiction by way of the federal enclave doctrine.
 24          A.    Timeliness of Plaintiff’s Motion to Remand
 25          Before Plaintiff’s Motion can be evaluated, the Court addresses Defendant’s
 26   overarching argument that the Motion is untimely pursuant to 28 U.S.C. § 1447(c).
 27   The section clearly states that “a motion to remand the case on the basis of any defect
 28
                                               –3–
                                                                      Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.395 Page 4 of 24




  1   other than lack of subject matter jurisdiction must be made within thirty days after
  2   the filing of the notice of removal under § 1446(a).” 28 U.S.C. § 1447(c). Defendant
  3   argues Plaintiff did not successfully meet this requirement, as Plaintiff filed the
  4   Motion thirty-one days after the notice of removal was filed. (Opp’n 10.)
  5         Indeed, Defendant’s notice of removal was filed on February 18, 2020,
  6   meaning Plaintiff needed to submit his Motion to Remand by March 19, 2020.
  7   Plaintiff failed to submit the Motion by March 19, instead submitting a “notice” of
  8   motion to remand that cited “complications stemming from the COVID-19
  9   epidemic” as the reason for delay. (ECF No. 5.) The Motion to Remand was not
 10   properly filed until March 20, 2020, making it a day late.
 11         It is established that “§ 1447(c)’s thirty-day deadline is plainly mandatory.”
 12   Bilbruck v. BNSF Railway Co., 243 Fed. App’x 293, 295 (9th Cir. 2007). Its purpose
 13   is “to prevent the ‘shuffling [of] cases between state and federal courts after the first
 14   thirty days’ based on procedural defects when each court has subject matter
 15   jurisdiction.” Maniar v. F.D.I.C., 979 F.2d 782, 785 (9th Cir. 1992) (internal citation
 16   omitted). If the defects were purely procedural, the Motion would be untimely and
 17   should be denied. If, however, this Court lacks subject matter jurisdiction, then the
 18   attack could be raised at any time. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 62
 19   (1996).
 20         In determining whether an allegation concerning the amount in controversy is
 21   an attack on procedural sufficiency or an attack on subject matter jurisdiction, courts
 22   look toward a party’s motion with a liberal construction toward the latter, noting that
 23   oscillation between the two is possible. See Behrazfar v. Unisys Corp., 687 F. Supp.
 24   2d 999, 1003 (C.D. Cal. 2009). Looking at the Motion to Remand, it is apparent that
 25   Plaintiff attacks both the procedural sufficiency of Defendant’s calculations and the
 26   existence of subject matter jurisdiction. Plaintiff continually provides his own
 27   calculations to contest Defendant’s and to show why subject matter jurisdiction is
 28
                                                –4–
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.396 Page 5 of 24




  1   absent. (Mot. 10–15.) Moreover, the fact that the amount in controversy and
  2   calculations of both parties continued to be hotly debated in both Defendant’s
  3   opposition and Plaintiff’s reply demonstrates the existence of an earnest argument
  4   over subject matter jurisdiction rather than a squabble over procedural defects.
  5          Plaintiff’s Motion disputes the existence of subject matter jurisdiction and thus
  6   is not subject to the thirty-day deadline. Additionally, as Plaintiff points out,
  7   COVID-19 and the challenges it has brought weigh in favor of non-prejudicial
  8   leniency, particularly on a one-day delay. The Court will analyze the Motion and
  9   determine whether it has subject matter jurisdiction over this case. It turns to the
 10   issue of diversity jurisdiction first.
 11          B.     Removal Under Diversity Jurisdiction
 12                 1.     CAFA and PAGA Claims
 13          Of Plaintiff’s six claims, five were brought in a class capacity, namely that
 14   Defendant failed to: provide the class both meal and rest periods (SAC ¶¶ 25–27);
 15   pay the class both regular and overtime wages (id. ¶¶ 32–33); provide the class with
 16   accurate and itemized wage statements (id. ¶ 38); reimburse all necessary business
 17   expenses of the class (id. ¶ 43); and provide the class with wages due (id. ¶ 48).
 18          Under Section 4 of CAFA (28 U.S.C. § 1332(d)(2)(A)), district courts have
 19   original jurisdiction over civil actions in which the amount in controversy exceeds
 20   $5,000,000. CAFA notably relaxes the requirements for diversity of citizenship by
 21   only requiring any member of the class of plaintiffs to be a citizen of a different state
 22   from any defendant. Class members’ claims are allowed to be aggregated to reach
 23   the amount in controversy, and a class must consist of at least 100 members. Id. at
 24   § 1332(d)(5–6). Here, it is undisputed that there is minimal diversity between
 25   Plaintiff, a citizen of California, and Defendant, a company whose principal place of
 26   business is in Texas. (SAC ¶ 2.) It is also undisputed that the class has more than
 27   100 members. (ECF No. 8-1, at 64, (“Exhibit H”).) Thus, the only issues are the
 28
                                                –5–
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.397 Page 6 of 24




  1   procedural timeliness of Defendant’s removal and whether it has sufficiently met the
  2   amount in controversy.
  3                       a.     Timeliness of the CAFA Claims’ Removal
  4         Though 28 U.S.C. § 1446(c)(1) normally places a one-year limitation on
  5   removal, 28 U.S.C. § 1453(b) explicitly states that this limitation does not apply to a
  6   class action under CAFA. CAFA actions are instead subject to the general thirty-day
  7   removal clock under 28 U.S.C. § 1446(b). CAFA provides two timelines for
  8   removal: (1) “during the first thirty days after the defendant receives the initial
  9   pleading”; or (2) “during the first thirty days after the defendant receives an amended
 10   pleading, motion, order or other paper from which it may be first ascertained that the
 11   case is one which is or has become removable.” Reyes v. Dollar Tree Stores, Inc.,
 12   781 F. 3d 1185, 1189 (9th Cir. 2015) (quoting 28 U.S.C. § 1446(b)(1) and (b)(3)).
 13   The first time period under § 1446(b)(1) is “triggered ‘if the case stated by the initial
 14   pleading is removable on its face,’” and the second time period under § 1446(b)(3)
 15   is “triggered if the initial pleading does not indicate that the case is removable, and
 16   the defendant receives ‘a copy of an amended pleading, motion, order or other paper’
 17   from which removability may first be ascertained.” Carvalho v. Equifax Info. Servs.,
 18   LLC, 629 F. 3d 876, 885 (9th Cir. 2010) (internal citations omitted).
 19         In his Complaint and First Amended Complaint, Plaintiff alleged only PAGA
 20   penalties and did not provide an amount in controversy. PAGA claims do not qualify
 21   for CAFA jurisdiction as class actions and cannot be aggregated. See Baumann, 747
 22   F.3d at 1123; Urbino, 726 F.3d at 1122. Because of this, and because Plaintiff
 23   provided no amount in controversy, Defendant was unable to remove the action
 24   pursuant to CAFA or diversity jurisdiction. It was only after Plaintiff filed his
 25   Second Amended Complaint on January 16, 2020, wherein he alleged class action
 26   claims for the first time in addition to PAGA violations, that removability became an
 27   option for Defendant. Defendant’s removal on February 18, 2020 was, therefore,
 28
                                                –6–
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.398 Page 7 of 24




  1   timely.1 Plaintiff erroneously uses the February 2019 date of his initial Complaint as
  2   the date upon which the one-year clock for removal began to run. By alleging class
  3   claims in his Second Amended Complaint, Plaintiff did away with the one-year limit
  4   and began the thirty-day clock. As such, Defendant’s removal pursuant to CAFA
  5   was timely.
  6                          b.     The Amount in Controversy for the CAFA Claims
  7                                 i.      Whether PAGA Claims Can Be Included
  8          A chief dispute between the parties’ calculations of the amount in controversy
  9   for the CAFA claims is whether to include the PAGA claims in the calculation. In
 10   Yocupicio v. PAE Grp., LLC, the Ninth Circuit held:
 11          Where a plaintiff files an action containing class claims as well as non-
             class claims, and the class claims do not meet the CAFA amount-in-
 12
             controversy requirement while the non-class claims, standing alone, do
 13          not meet diversity of citizenship jurisdiction requirements, the amount
             involved in the non-class claims cannot be used to satisfy the CAFA
 14
             jurisdictional amount, and the CAFA diversity provisions cannot be
 15          invoked to give the district court jurisdiction over the non-class claims.
 16
      795 F.3d 1057, 1062 (9th Cir. 2015).
 17          By the Court’s estimate, using the parties’ latest math, Plaintiff’s individual
 18   PAGA claims amount to no more than $18,700. (Opp’n 16–18.) Because these
 19   individual PAGA claims cannot be aggregated with the other class members’ PAGA
 20   claims, it is therefore impossible for them to meet diversity of citizenship jurisdiction
 21   requirements standing alone. The PAGA claims thus cannot be included to meet the
 22   CAFA amount-in-controversy requirements. The CAFA claims must stand or fall
 23   on their own merit to reach the amount in controversy and Plaintiff’s PAGA claims
 24
 25
      1
 26    If a time period is scheduled to end on a weekend or legal holiday, Federal Rule of Civil Procedure
      6(a)(2)(C) automatically extends the period until the next day that is not part of a weekend or legal
 27   holiday. Here, the time period would have expired on February 15, 2020, a Saturday. February 17,
      2020, the following Monday, was President’s Day and a legal holiday. Therefore, the time period
 28   extended until February 18 and the removal was timely.
                                                     –7–
                                                                               Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.399 Page 8 of 24




  1   will not be used to calculate it.
  2                              ii.      Whether the Amount in Controversy is Met
  3         Normally, when a defendant seeks to remove an action to a federal court, the
  4   defendant bears the burden of showing that the amount in controversy is satisfied.
  5   Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197–98 (9th Cir. 2015) (citing Dart
  6   Basin Operating Co. v. Owens, 574 U.S. 81, 88–91 (2014)). “Yet, when the
  7   defendant’s assertion of the amount in controversy is challenged . . . both sides
  8   submit proof and the court then decides where the preponderance lies.” Id. Courts
  9   may look to evidence outside of the complaint, including affidavits and declarations,
 10   so long as such evidence is based on “reasonable assumptions” that are not “pulled
 11   from thin air.” Id. at 1197, 1199. It is vital that each side be given a “fair
 12   opportunity” to submit proof. Id. at 1200.
 13         If a defendant bases its calculations on flawed assumptions or evidence that
 14   cannot be relied upon, a motion to remand can be granted without a plaintiff meeting
 15   the preponderance of the evidence standard with his or her own evidence. See Reyna
 16   v. Fore Golf Mgmt., Inc., No. SA CV 14-1818-DOC (RNBx), 2015 WL 881390, at
 17   *1 (C.D. Cal. Mar. 2, 2015) (granting motion to remand where plaintiff moved to
 18   remand based solely on challenges to defendant’s evidence and assumptions in
 19   calculating the amount in controversy); Marentes v. Key Energy Serv. Cal., Inc., No.
 20   1:13-cv-02067 AWI JLT, 2015 WL 756516, at *3 (E.D. Cal. Feb. 23, 2015) (granting
 21   motion to remand based on plaintiff's challenge to defendant’s calculations as
 22   “rely[ing] solely on speculation and unsubstantiated assumptions”). All evidence
 23   being equal, the burden of proof still skews toward a defendant to establish
 24   jurisdiction. See Ibarra, 775 F.3d at 1199.
 25         The Court must first determine whether both parties have been given a fair
 26   opportunity to submit proof, a procedure that the Supreme Court has not defined. Id.
 27   Ibarra suggests, however, that both parties may submit extrinsic evidence such as
 28
                                                –8–
                                                                    Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.400 Page 9 of 24




  1   affidavits, declarations, or other summary-judgment-type evidence to establish the
  2   amount in controversy. Id. at 1197. Here, as Plaintiff pointed out in his Motion,
  3   Defendant’s removal contained factual flaws relating to the length of the time period
  4   and class size. (Mot. 11–12.) Defendant apparently conceded to these flaws by
  5   changing its calculations in its opposition. (Opp’n 12–15.) Because Defendant was
  6   given a chance to recalculate and resubmit calculations and evidence regarding the
  7   amount in controversy after learning that Plaintiff was challenging the amount, the
  8   Court finds that this constitutes a fair opportunity to submit proof. Plaintiff also had
  9   the opportunity to contest the amount based on Defendant’s new calculations, so no
 10   further submissions are necessary and the parties’ latest calculations will be used.
 11         The data is specifically drawn from the sworn declaration by Defendant’s
 12   attorney, Christine Fitzgerald. Fitzgerald does not hold any position at King George
 13   – J&J Worldwide Services, LLC, but bases her declaration on data provided by
 14   Catherine Dyer, who is General Counsel for Defendant. (ECF No. 14-1, ¶ 1
 15   (“Fitzgerald Decl.”); ECF No. 14-3, ¶ 1 (“Dyer Decl.”).) Plaintiff objects to the
 16   declarations under several Federal Rules of Evidence, but still uses the calculations
 17   provided within them to rebut Defendant’s removal. The objections need not be
 18   addressed, however, because even if the Court considers the declarations in full, there
 19   are flaws in Defendant’s calculations that prevent it from reaching the amount in
 20   controversy.
 21         According to Fitzgerald’s declaration, there is a class of 149 employees who
 22   worked 13,170 collective weeks (or 3,041 months) during the time period between
 23   December 1, 2016 and February 18, 2020 for an average hourly rate of $20.39.
 24   (Fitzgerald Decl. ¶¶ 1, 4.) Both parties agree that this is the correct time period.
 25   Likewise, both parties use the “benchmark” projected attorney’s fees of 25% in their
 26   calculations, as per Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002).
 27         Defendant calculates the amount in controversy to be $7,261,997.68 under a
 28
                                               –9–
                                                                      Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.401 Page 10 of 24




  1   100% violation rate, meaning that it believes Plaintiff argues a violation was
  2   committed against each member of the class 100% of the time alleged for each claim,
  3   i.e. every employee experienced a violation each day. (Opp’n 12–15.) Alternatively,
  4   Defendant calculates the amount in controversy to be $4,553,371.24 under a 50%
  5   violation rate, meaning that a violation for each claim was either committed against
  6   half of the class each time or against the entire class half of the time. (Id.) With
  7   attorney’s fees, the calculation with the 50% violation rate still surpasses the requisite
  8   threshold with a total of $5,691,714.05. (Id.) Plaintiff, on the other hand, asserts a
  9   50% violation rate should be used and takes specific issue with Defendant’s
 10   calculations in regard to the second claim of unpaid overtime and regular wages.
 11   (Reply 5–6.) More importantly, however, Plaintiff contests Defendant’s inclusion of
 12   Labor Code § 558 penalties in the calculation, arguing that they should not be
 13   counted and that the amount in controversy instead adds up to only $1,780,995.30
 14   when they are taken out. (Id.)
 15         Plaintiff is correct that the § 558 penalties should not be included, as he does
 16   not plead them. It appears Defendant might have included the § 558 penalties to
 17   fulfill the same role as the PAGA penalties, but even if PAGA penalties had been
 18   included in the calculation, they would then be excluded under Yocupicio. When the
 19   § 558 penalties are removed from Defendant’s calculations, five class claims remain.
 20         The first is for class damages under Labor Code §§ 226.7 and 512 for failure
 21   to pay meal period premiums and failure to pay rest period premiums, both calculated
 22   by the equation $20.39 per hour x 5 days per week x 13,170 weeks. (Opp’n 14.) At
 23   a 100% violation rate, this adds up to a combined total of $2,685,363. (Id.) At a
 24   50% violation rate, the total is $1,342,681.50. (Id.) Plaintiff does not dispute that
 25   this is the correct equation or total, but asserts that the 50% violation rate should be
 26   utilized. (Reply 6.)
 27         The second claim is for class damages under Labor Code §§ 510, 1194, and
 28
                                               – 10 –
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.402 Page 11 of 24




  1   1197 for failure to pay regular wages and failure to pay overtime wages. To calculate
  2   the regular wages, Defendant assumes a thirty-minute violation (the length of a
  3   legally mandated meal or rest period that was not given) every day for each
  4   employee, calculated by the equation 0.5 regular hours worked x $20.39 per hour x
  5   5 days per week x 13,170 weeks. (Opp’n 13.) At a 100% violation rate this equals
  6   $671,340.75; at a 50% violation rate it equals $335,670.38. (Id.) Defendant assumes
  7   the same 0.5-hour violation every day for each employee in regard to overtime wages
  8   and uses a similar equation: 0.5 hours worked x (1.5 overtime pay rate x $20.39 per
  9   hour) x 5 days per week x 13,170 weeks. (Id.) A 100% violation rate equates to
 10   $1,07,011.13, while a 50% violation rate equates to $503,505.56. (Id.) Plaintiff
 11   argues, however, that the method Defendant uses to calculate both types of wages is
 12   flawed because it double counts the same time worked for both rates. Plaintiff argues
 13   that if there are only thirty minutes per day that qualify as a violation, then this cannot
 14   logically be counted both as a failure to give a rest period and as a failure to pay
 15   overtime wages. (Reply 5–6.) When added into an employee’s paid shift, the unpaid
 16   thirty minutes in question will either extend a shift past eight hours (and should then
 17   be assessed at an overtime rate) or still fall below eight hours (and should then be
 18   assessed at a regular rate). Because it is included in both, Plaintiff argues the time is
 19   being “double counted” and it is appropriate to reduce both damages by 50%. (Id.)
 20   This equates to a 100% violation rate of $839,175.94 and a 50% violation rate of
 21   $419,587.97. (Id.) It is unnecessary for the Court to determine whether this “double
 22   counting” is valid or if a reduction is proper, as will be seen below.
 23         The third claim is for penalties under Labor Code § 226 for failure to provide
 24   accurate itemized wage statements during the period between January 16, 2019 and
 25   January 16, 2020, which consists of 2,686 pay periods for the 149-member class.
 26   (Opp’n 15.) Violations under § 226 are assessed at a $50 penalty for the first
 27   violation and $100 penalty for each subsequent violation.              Cal. Labor Code
 28
                                                – 11 –
                                                                        Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.403 Page 12 of 24




  1   § 226(e)(1). Defendant reached a total of $261,900 but did not clearly provide the
  2   calculation. (Opp’n 15.) By the Court’s estimate, it would seem that the calculation
  3   needs to be (149 initial pay periods x $50) + ((2,686 – 149 pay periods) x $100),
  4   which equals $261,150. Plaintiff does not dispute Defendant’s total of $261,900,
  5   however, and it is a negligible error.
  6         The fourth claim is for class damages under Labor Code § 2802 for failure to
  7   reimburse the class for cellphones. (Opp’n 15.) Defendant uses the calculation $30
  8   owed in reimbursement x 3,041 months and reaches a total of $91,230 under the
  9   100% violation rate and $45,615 under the 50% violation rate. (Id.) Plaintiff does
 10   not dispute these numbers but again asserts the 50% violation rate is the correct one
 11   to use. (Reply 6.)
 12         The fifth and final claim is class waiting time penalties for wages at
 13   termination pursuant to Labor Code §§ 201–203, which involve twenty-three
 14   members of the class. (Opp’n 15.) Defendant uses the calculation $20.39 per hour
 15   x 8 hours per day x 30 days x 23 employees to reach a total of $112,552.80 in
 16   penalties. (Id.) Plaintiff does not dispute this total.
 17         The disputed totals can come out four different ways:
 18
 19
                   100% Violation    50% Violation     100% Violation    50% Violation
 20               Rate with Claim 2 Rate with Claim 2 Rate with Claim 2 Rate with Claim 2
                  “Double Counted” “Double Counted” Reduced by 50% Reduced by 50%
 21
       Claim 1      $2,685,363.00       $1,342,681.50      $2,685,363.00           $1,342,681.50
 22    Claim 2      $1,678,351.88        $839,175.94        $839,175.94             $419,587.97
 23    Claim 3       $261,900.00         $261,900.00            $261,900             $261,900
 24    Claim 4       $91,230.00          $45,615.00             $91,230               $45,615
       Claim 5       $112,552.80         $112,552.80        $112,552.80             $112,552.80
 25
       Subtotal     $4,829,397.68       $2,601,925.24      $3,990,221.74           $2,182,337.27
 26     Total
 27   with 25%
         fees       $6,036,747.10       $3,252,406.55      $4,987,777.18           $2,727,921.59
 28
                                               – 12 –
                                                                           Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.404 Page 13 of 24




  1         As illustrated, Defendant meets the amount in controversy only if the 100%
  2   violation rate and “double counting” of Claim 2 are used in calculation. The use of
  3   the 100% violation rate for claims three and five is not disputed by Plaintiff, but it is
  4   for claims one, two, and four. As discussed below, even if 100% violation rate is
  5   assumed for claims two and four, the language in the Complaint fails to establish a
  6   100% violation rate for claim one, which proves fatal to the amount in controversy.
  7         In determining which violation rate to use, parties make assumptions based on
  8   the allegations and language in the Complaint. Ibarra, 775 F.3d 1198. The Ibarra
  9   court specifically held, however, that when a complaint alleges a “pattern and
 10   practice” of the violation in question, that does not mean a 100% violation rate may
 11   be used and it is unreasonable for a removing defendant to assume so. Id. at 1199.
 12   Indeed, even when a complaint alleges a more egregious “uniform” or “systematic”
 13   practice of wage abuse, courts still view the allegations in conjunction with the
 14   language of the complaint to see if a 100% assumption is reasonable, particularly in
 15   the absence of data that would specifically prove a violation rate. See Holcomb v.
 16   Weiser Security Serv., Inc., 424 F.Supp.3d 840, 845 (C.D. Cal. 2019); Vilitchai v.
 17   Ametek Programmable Power, Inc., No. 3:15-CV-1957-L (BLM), 2017 WL 875595,
 18   at *3 (S.D. Cal. Mar. 6, 2017); Beck v. Saint-Gobain Containers, No. 2:16-cv-03638-
 19   CAS-SK, 2016 WL 4769716, at *9 (C.D. Cal. Sept. 12, 2016).
 20         Though claim one specifically alleges that the meal and rest period violations
 21   were “institutional and established,” the actual language clearly does not support a
 22   100% violation rate. (Id. ¶ 28.) Plaintiff states that employees “would often either
 23   miss a meal period entirely, be provided a short or untimely meal period, or be
 24   provided only one meal period.” (Id. ¶ 25.) Plaintiff does not state that meal periods
 25   were denied 100% of the time to 100% of employees, only that they were denied
 26   “often.” Plaintiff also alleges Defendant “would pressure its employees to skip, or
 27   cut short, a meal period depending on customer volume,” implying that the meal
 28
                                               – 13 –
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.405 Page 14 of 24




  1   period violations were situationally dependent. (Id.) Likewise, Plaintiff alleges that
  2   rest periods were subject to the same pressures that were dependent on customer
  3   volume, implying the same. (Id. ¶ 27.) It is therefore unreasonable for Defendant to
  4   use a 100% violation rate for claim one.
  5         What, then, is a reasonable rate? “District courts have found . . . that violation
  6   rates of 25% to 60% can be reasonably assumed as a matter of law based on ‘pattern
  7   and practice’ or ‘policy and practice’ allegation.” Avila v. Rue21, Inc., 432 F. Supp.
  8   3d 1175,1189 (E.D. Cal. 2020); see also Olson v. Becton, Dickinson & Co., No.
  9   19cv865-MMA (BGS), 2019 WL 4673329, at *4 (S.D. Cal. Sept. 25, 2019) (finding
 10   25% violation rate to be appropriate based on the plaintiff’s “pattern and practice”
 11   allegation); Elizarraz v. United Rentals, Inc., No. 2:18-CV-09533-ODW (JC), 2019
 12   WL 1553664, at *3–4 (C.D. Cal. Apr. 9, 2019) (using 50% violation rate for meal
 13   period claim and 30% violation rate for rest period claim); Bryant v. NCR Corp., 284
 14   F. Supp. 3d 1147, 1151 (S.D. Cal. 2018) (using 60% violation rate for the meal period
 15   claim and 30% violation rate for rest period claim); Alvarez v. Office Depot, Inc., No.
 16   CV 17-7220 PSG (AFMx), 2017 WL 5952181, at *3 (C.D. Cal. Nov. 30, 2017)
 17   (using 60% violation rate); Oda v. Gucci Am., Inc., Nos. 2:14-cv-7468-SVW (JPRx),
 18   2:14-cv-07469-SVW (JPRx), 2015 WL 93335, at *4 (C.D. Cal. Jan. 7, 2015) (using
 19   50% violation rate).
 20         Where allegations instead allege systematic, regular, or consistent violations,
 21   it is reasonable to assume one violation per week (a 20% violation rate). Sanchez v.
 22   Capital Contractors, No. C-14-2622 MMC, 2014 WL 4773961, at *3 (N.D. Cal.
 23   Sept. 22, 2014). The allegations in claim one arguably fit these criteria and could be
 24   subject to a 20% violation rate. For the sake of argument however, the Court finds
 25   Plaintiff’s “standard and institutionalized” allegations to be similar enough to the
 26   “policy and practice” standard to warrant the same treatment of a reasonable
 27   violation rate somewhere between 25% and 60%.
 28
                                              – 14 –
                                                                      Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.406 Page 15 of 24




  1         Even if the higher rate of 60% is used for claim one, the new figure comes out
  2   to be $1,611,217.80. And even if the most generous construction of the other claims
  3   is used (allowing a 100% violation rate with the second claim “double counted”), the
  4   total amount in controversy is $4,694,065.60, with attorney’s fees included.
  5   Defendant cannot reach the threshold for the amount in controversy under CAFA,
  6   and therefore this Court does not have original jurisdiction under CAFA.
  7         2.     Individual Claims
  8         Defendant alternatively argues that removal is proper for Plaintiff’s same
  9   Labor Code claims pursuant to diversity jurisdiction under 28 U.S.C. § 1332(a).
 10   (Removal ¶ 1.) Because CAFA “explicitly expands diversity jurisdiction rather than
 11   diminishes its scope,” failure to meet CAFA requirements does not preclude the
 12   possibility of meeting traditional diversity jurisdiction requirements under § 1332(a).
 13   Dittmar v. Costco Wholesale Corp., No. 14-CV-1156-LAB-JLB, 2014 WL 6892189,
 14   at *6 (S.D. Cal. Nov. 5, 2014). The Third Circuit has held the same, as have various
 15   district courts. See Shah v. Hyatt Corp., 425 F. App’x 121, 124–25 (3d Cir. 2011);
 16   Sacchi v. ABC Fin. Servs., Inc., Civ. No. 14-1196 (FLW), 2014 WL 4095009 (D.N.J.
 17   Aug. 18, 2014); Martinez v. Morgan Stanley & Co., No. 09cv2937-L(JMA), 2010
 18   WL 3123175, at *5 (S.D. Cal. Aug. 9, 2010). Accordingly, the Court must next
 19   determine whether the requirements of § 1332(a) diversity jurisdiction have been
 20   met. The Court first addresses, however, Plaintiff’s argument that Defendant’s
 21   removal of the individual claims was untimely. (Reply 2–3.)
 22                       a.    Timeliness of the Individual Claims’ Removal
 23         Under 28 U.S.C. § 1446(b)(2)(B), “[e]ach defendant shall have thirty days
 24   after receipt by or service on that defendant of the initial pleading or summons . . . to
 25   file the notice of removal.” As per 28 U.S.C § 1446(b)(3), however, if the case is
 26   not initially removable at the time of the initial pleading, then removal may be
 27   allowed within thirty days of receipt of an amended pleading or motion that makes
 28
                                               – 15 –
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.407 Page 16 of 24




  1   the case removable. Plaintiff’s initial Complaint from February 13, 2019, which pled
  2   only PAGA claims, was not removable because no amount in controversy was stated
  3   and, as aforementioned, PAGA claims cannot be aggregated. Urbino v. Orkin Serv.
  4   of Cal., Inc., 726 F.3d 1118, 1122 (9th Cir. 2013). Nor did the First Amended
  5   Complaint, filed on April 24, 2019, allow for removal for the same reason. The
  6   action only became removable upon the filing of the Second Amended Complaint on
  7   January 16, 2020, wherein individual claims other than the PAGA claims were pled
  8   for the first time. Defendant then removed the action.
  9         However, 28 U.S.C. § 1446(c)(1) states that removal is precluded “under
 10   subsection (b)(3) on the basis of jurisdiction conferred by section 1332 more than 1
 11   year after commencement of the action, unless the district court finds that the plaintiff
 12   has acted in bad faith in order to prevent a defendant from removing the action.” As
 13   stated, Defendant removed the action on February 18, 2020, more than one year after
 14   the action commenced on February 13, 2019. Accordingly, removal is precluded.
 15   Defendant implies some sort of bad faith in that Plaintiff “intentionally dragged its
 16   feet” in filing his Second Amended Complaint, but it does not point to any evidence
 17   supporting this requested stipulation. Even if Defendant could point to evidence, the
 18   amount in controversy cannot be met, as discussed below.
 19                         b.   The Amount in Controversy for the Individual Claims
 20         Under 28 U.S.C. § 1332(a)(1), district courts have original jurisdiction over
 21   civil actions between citizens of different states when the amount in controversy
 22   exceeds $75,000. It is undisputed that there is diversity between Plaintiff, a citizen
 23   of California, and Defendant, a company whose principal place of business is in
 24   Texas. (SAC ¶ 2.) Thus, the only issue remaining is whether the amount in
 25   controversy is met.
 26         In its removal, Defendant calculates the amount in controversy for the
 27   individual claims to be at least $87,330. (Removal ¶ 45.) Plaintiff’s Motion to
 28
                                               – 16 –
                                                                       Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.408 Page 17 of 24




  1   Remand objects that the calculations lack foundation, that the PAGA penalties
  2   constitute impermissible “stacking” and are calculated with the incorrect
  3   corresponding penalties, and that the time period used in Defendant’s calculations is
  4   erroneous.2 (Mot. 12–15.) Plaintiff asserts that the amount in controversy is really
  5   around $30,000 less than Defendant’s estimate and that the $75,000 threshold cannot
  6   be met, even with attorney’s fees. (Id. 14.)
  7          In its opposition, Defendant concedes its time period calculation was
  8   erroneous but asserts that the newly calculated amount in controversy for the
  9   individual damages is $64,526.25, which would exceed the $75,000 threshold if
 10   attorney’s fees are included. (Opp’n 18.)3 In reply to these revised calculations,
 11   Plaintiff again asserts that the incorrect corresponding penalties are being used, that
 12   the Labor Code § 226 PAGA penalties in particular were improperly calculated, and
 13   that the regular wage and overtime damages suffer from the same logical
 14   impossibility raised in his class claims. (Reply 6–7.) Plaintiff instead believes the
 15   amount in controversy to be $38,623.12 at most.
 16          As with the class claims, Plaintiff challenges Defendant’s calculation of the
 17   amount in controversy and the Court must determine where the preponderance lies
 18   upon both parties having a fair opportunity to submit proof. Ibarra, 775 F.3d at
 19   1197–200. Because Defendant was given a chance to recalculate and resubmit
 20   calculations and proof regarding the amount in controversy after having knowledge
 21   that Plaintiff was challenging the amount, this constitutes a fair opportunity and no
 22   further submissions are necessary. The parties’ latest calculations will be used.4
 23
 24   2
        Plaintiff’s evidentiary objections regarding the foundation of the evidence need not be addressed,
      as Defendant is unable to show the requisite amount in controversy even if it is able to use all of
 25   its evidence.
 26
      3
        Using Defendant’s numbers, the Court actually calculates the total of the claims listed to be
      $62,426. Nevertheless, Defendant is correct that with 25% attorney’s fees added, this total would
 27   amount to $78,032.81 and exceed the jurisdictional requirement.
      4
        The parties’ calculations both rely on the following assumptions: (1) Plaintiff worked five days a
 28   week for a total of forty hours per week from December 1, 2016 to May 31, 2018, (Dyer Decl.
                                                      – 17 –
                                                                               Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.409 Page 18 of 24




  1          First, Plaintiff takes issue with the calculation of the Labor Code § 226 PAGA
  2   penalties. (Reply 7.) Defendant calculates these penalties with the initial violation
  3   assessed at $250 and all subsequent violations assessed at $1,000. (Opp’n 17.)
  4   Plaintiff argues the correct penalties should come from Labor Code
  5   § 2699(f)(2), which establishes $100 for an initial violation and $200 for each
  6   subsequent violation. The former places the PAGA claim at $15,250 and the latter
  7   at $3,100. This is no small difference, as the latter would place Plaintiff’s claims at
  8   $62,845 with attorney’s fees included and thus below the jurisdictional requirement.
  9          Labor Code § 2699(f) states the $100 and $200 penalties apply “[f]or all
 10   provisions of this code except those for which a civil penalty is specifically
 11   provided.” Although Labor Code § 226(a) itself contains no penalties, Labor Code
 12   § 226.3 does, and states that the $250 and $1000 penalties apply for violations of
 13   §226(a).
 14          However, there is a split of authority regarding the interplay between these
 15   two provisions, as some courts believe that § 226.3 applies only when there has been
 16   a complete failure to provide wage statements at all, not merely when the assertion
 17   is that the wage statements are inaccurate. See York v. Starbucks Corp., No. CV 08–
 18   07919 GAF (PJWx), 2012 WL 10890355, at *8 (C.D. Cal. Nov. 1, 2012); Pelton v.
 19   Panda Rest. Grp., Inc., No. CV 10–8458 (MANx), 2011 WL 1743268, at *6 (C.D.
 20   Cal. May 3, 2011). Thus, those courts would apply the § 2699(f) penalties. Other
 21   courts contrarily hold that § 226.3 is applicable to all violations of § 226(a), opining
 22   that § 226(a) is meant to require employers to provide adequate statements. Raines
 23   v. Coastal Pac. Food Distribs., Inc., 23 Cal. App. 5th 667, 675 (2018); see also
 24   Magadia v. Wal-Mart Assocs., 384 F. Supp. 3d 1058, 1109–1110 (N.D. Cal. 2019);
 25
 26
      ¶ 6); (2) Plaintiff was paid semi-monthly, which equates to 36 pay periods over the 18-month
 27   period, (Id. at ¶ 7; Fitzgerald Decl. ¶ 3); and (3) Plaintiff’s PAGA period for penalties is from
      October 10, 2017 to May 31, 2018, equating to 16 pay periods or 34 weeks, (Fitzgerald Decl. ¶ 3;
 28   SAC ¶ 18).
                                                    – 18 –
                                                                            Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.410 Page 19 of 24




  1   Culley v. Lincare, Inc., 236 F. Supp. 3d 1184, 1194 (E.D. Cal. 2017). This Court
  2   finds the rationale outlined in Raines persuasive and a binding state court decision
  3   pursuant to Hanna v. Plumer, 380 U.S. 460, 465 (1965). See Magadia, 384 F. Supp.
  4   3d at 1110 (“The Court finds that it is bound by the decision in Raines, the only extant
  5   state court decision interpreting the applicability of § 226.3 penalties to PAGA.”).
  6   Thus, the Court finds that the correct measure of PAGA penalties for the Labor Code
  7   § 226 violation are the amounts found in § 226.3 and that Defendant’s $15,250 total
  8   is correct.
  9          Neither Plaintiff nor Defendant, however, correctly calculate the PAGA claim
 10   all the way through. Indeed, there is the matter of what percentage of the PAGA
 11   claim may be included in the amount in controversy calculation. Labor Code
 12   § 2699(i) awards 75% of PAGA civil penalties to the Labor and Workforce
 13   Development Agency (“LWDA”), with the remaining 25% awarded to aggrieved
 14   employees. There is yet another split of authority between courts on how this
 15   allocation affects what amount of the penalty may be considered in the amount in
 16   controversy. Some courts only consider the plaintiff’s 25% share of the PAGA
 17   claim, while other courts choose to consider the additional 75% that the LWDA
 18   collects as well. The issue is undecided, but a majority of courts consider only the
 19   25% share in calculating the amount in controversy. See Coffin v. Magellan HRSC,
 20   Inc., No. 19-cv-2047-BAS-NLS, 2020 WL 773255, at *14, (S.D. Cal. Feb. 18, 2020);
 21   Proctor v. Helena Agri-Enters., LLC, No. 18-CV-2834 JLS (NLS), 2019 WL
 22   1923091, at *2 (S.D. Cal. Apr. 30, 2019). Some courts disagree. See Patel v. Nike
 23   Retail Servs., Inc., 58 F. Supp. 3d 1032, 1048 (N.D. Cal. 2014). But, as the Court
 24   previously held, it “finds no reason to stand with the outliers.” Coffin, 2020 WL
 25   773255, at *14. Additionally, the strong presumption against removal also weighs
 26   in favor of remand. Gaus, 980 F.2d at 566. The Court will therefore only consider
 27   Plaintiff’s 25% portion of the PAGA claims for the amount in controversy.
 28
                                               – 19 –
                                                                      Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.411 Page 20 of 24




  1           By the Court’s calculations, the total amount in controversy of Plaintiff’s
  2   individual claims amounts to $49,110.94, inclusive of 25% attorney’s fees per
  3   Vizcaino, when the PAGA claims are reduced.5 Defendant has not shown the amount
  4   in controversy exceeds $75,000 by a preponderance of the evidence and this Court
  5   therefore lacks diversity jurisdiction under 28 U.S.C. § 1332(a).             Plaintiff’s
  6   arguments regarding “stacking”, regular and overtime “double counting,” and the
  7   possibility of multiple initial violations need not be addressed. (Mot. 13; Reply 6–
  8   7.) Defendant’s removal pursuant to diversity jurisdiction, for both the CAFA class
  9   claims and individual claims, was improper.
 10
 11
 12   5

 13                                          Individual Claims as
                       Claim                                        25% for PAGA Claims
                                               Calculated by D
 14
            PAGA Failure to Pay Wages             $3,100.00                $775.00
 15             Failure to Pay Wages              $3,802.50               $3,802.50
 16        PAGA Failure to Pay OT Wages           $3,100.00                $775.00
              Failure to Pay OT Wages             $5,703.75               $5,703.75
 17
             PAGA Missed Meal Periods             $3,100.00                $775.00
 18             Missed Meal Periods               $7,605.00               $7,605.00
 19          PAGA Missed Rest Periods             $3,100.00                $775.00
                Missed Rest Periods               $7,605.00               $7,605.00
 20
            PAGA Wages at Termination              $100.00                 $25.00
 21             Wages at Termination              $4,680.00               $4,680.00
 22       PAGA Failure to Provide Accurate
                   Wage Statements               $15,250.00               $3,812.50
 23
          Failure to Provide Accurate Wage
 24                   Statements                  $1,550.00               $1,550.00
            PAGA Failure to Reimburse             $3,100.00                $775.00
 25
                Failure to Reimburse               $630.00                 $630.00
 26                   Subtotal                   $62,426.25              $39,288.75
 27             Total with 25% fees:             $78,032.81              $49,110.94

 28
                                              – 20 –
                                                                    Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.412 Page 21 of 24




  1          C.     Removal Under Federal Enclave Doctrine
  2          Defendant finally argues removal is proper pursuant to federal question
  3   jurisdiction. (Removal ¶ 3.) Under 28 U.S.C. § 1331, district courts have original
  4   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of
  5   the United States. Specifically, Defendant attempts to remove under the federal
  6   enclave doctrine. The federal enclave doctrine arises from the “Enclave Clause” of
  7   the Constitution, which grants the federal government power to exercise exclusive
  8   jurisdiction over places purchased with the consent of a state. U.S. Const. art. I, § 8,
  9   cl. 17. Thus, a federal enclave is a portion of land within a state over which federal
 10   courts have jurisdiction, though whether federal or state law governs is situationally
 11   dependent.
 12          Defendant argues some of the wage and hour violations that comprise
 13   Plaintiff’s claims occurred on federal enclaves. Though Defendant has employees
 14   conducting operations at several locations that may appear to be federal enclaves, it
 15   specifically seeks to establish that Camp Pendleton Marine Corps Base and Barstow
 16   Marine Corps Base are federal enclaves where some of Plaintiff’s claims occurred.6
 17   (ECF No. 14-4, at 2.) However, whether or not the locations’ enclave statuses have
 18   been sufficiently established is ultimately inconsequential. For, even assuming the
 19   sites are all federal enclaves, the removal was untimely.
 20          Removal under federal question jurisdiction is subject to the thirty-day
 21   removal clock of 28 U.S.C. § 1446(b)(2)(B), or within thirty days upon first notice
 22   of removability if removal is not facially apparent from the initial pleading, as per 28
 23   U.S.C § 1446(b)(3). Regarding federal enclave jurisdiction specifically, however,
 24   district courts within the Ninth Circuit have held that the facially apparent standard
 25
 26   6
       Defendant has employees working at the following locations: Corona Naval Welfare Assessment
 27   Center, Naval Weapons Station Seal Beach, Twentynine Palms Naval Hospital, Point Loma Naval
      Base, Barstow Marine Corps Base, and Camp Pendleton Marine Corps Base. (Opp’n 7; Dyer Decl.
 28   ¶ 2.)
                                                  – 21 –
                                                                         Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.413 Page 22 of 24




  1   is inapplicable to removal. See Azhocar v. Coastal Marine Servs., No. 13-CV-155
  2   BEN (DHB), 2013 WL 2177784 at *2–3 (S.D. Cal. May 20, 2013); Durham v.
  3   Lockheed Martin Corp., No. C03-4326 TEH, 2003 WL 25739368 at *2–3 (N.D. Cal.
  4   Dec. 8, 2003). Both the Azhocar and Durham courts cite Hines v. AC & S, Inc., 128
  5   F. Supp. 2d 1003, 1008 (N.D. Tex. 2001) as support, wherein the court stated that
  6   “[t]he price of removal under this obscure jurisdictional basis may simply be that of
  7   diligent investigation.” If a plaintiff has honestly stated the location of the claim,
  8   then this is sufficient to put a defendant on notice of potential removal under the
  9   federal enclave doctrine, specifically if that location is a military base. See Azhocar,
 10   2013 WL 2177784, at *7–8 (holding a complaint alleging violations at U.S. Naval
 11   bases was sufficient); Durham, 2003 WL 25739368, at *6–7 (holding a complaint
 12   alleging violations at U.S. Air Force bases was sufficient).
 13         As aforementioned, Plaintiff filed his initial Complaint in February 2019,
 14   followed by a First Amended Complaint in April 2019 and then a Second Amended
 15   Complaint in January 2020. If the initial Complaint adequately gave notice that the
 16   lands in question were federal enclaves, Defendant would have had to remove the
 17   action in March 2019. Defendant states, however, that the claims were not removable
 18   under the federal enclave doctrine until February 3, 2020, when it first learned the
 19   locations in question were federal enclaves. (Opp’n 6–7.) Defendant removed the
 20   case on February 18, 2020, which it considers timely under 28 U.S.C. § 1446(b)(3).
 21         Defendant cites the complexities surrounding the federal enclave doctrine as
 22   the reason why it did not ascertain these facts earlier. (Opp’n 6–7.) Ironically, it
 23   even states that just because it knew the location in question was a military base does
 24   not mean that it should have known the location was a federal enclave. (Id.) This is,
 25   however, precisely what it should have known, or at least looked into if it wished to
 26   preserve its option for removal under the “diligent investigation” standard used by
 27   Azhocar, Durham, and Hines. Plaintiff’s initial Complaint from February 2019
 28
                                               – 22 –
                                                                      Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.414 Page 23 of 24




  1   included an attached wage statement that clearly listed Plaintiff’s work location, and
  2   therefore one of the locations in question for the claims, as Point Loma Naval Base.
  3   (Compl. at 22.) This location was not altered in any of the amended complaints and
  4   remained one of the locations in question throughout the pleadings. Per the Azhocar,
  5   Durham, and Hines standard, Defendant first received notice that the location or
  6   locations in question may be federal enclaves in February 2019 when it received
  7   Plaintiff’s initial Complaint. Defendant’s February 2020 removal is far outside the
  8   thirty-day removal clock and is therefore untimely and improper.
  9   IV.   ATTORNEY’S FEES
 10         Plaintiff requests he be awarded the attorney’s fees he incurred as a result of
 11   Defendant’s improper removal. (Mot. 18–19.) A court may award attorney’s fees
 12   upon a successful motion to remand under 28 U.S.C. § 1447(c), but not as a matter
 13   of course. “Absent unusual circumstances, attorney’s fees should not be awarded
 14   when the removing party has an objectively reasonable basis for removal.” Martin
 15   v. Franklin Capital Corp., 546 U.S. 132, 136 (2005). Because of the complexity of
 16   the issues in this case and the fact that Plaintiff’s Motion is granted partly on
 17   procedural grounds, the Court finds the removal had an objectively reasonable basis
 18   and thus declines to award fees.
 19
 20
 21
 22
 23
 24
 25
 26
 27   ///
 28
                                              – 23 –
                                                                    Case No. 20-cv-307-BAS-DEB
Case 3:20-cv-00307-BAS-DEB Document 28 Filed 07/22/20 PageID.415 Page 24 of 24




  1   V.    CONCLUSION
  2         Defendant’s removal of this action pursuant to diversity jurisdiction for both
  3   CAFA and individual claims was substantively improper because it did not reach the
  4   amount in controversy thresholds for either. Its removal pursuant to federal question
  5   jurisdiction under the federal enclave doctrine was untimely. Plaintiff’s Motion to
  6   Remand is GRANTED and the case is REMANDED to the Superior Court of
  7   California, County of San Diego. The Court declines to award fees.
  8         IT IS SO ORDERED.
  9
 10   DATED: July 22, 2020
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             – 24 –
                                                                    Case No. 20-cv-307-BAS-DEB
